O’BRIEN, J. (dissenting).
' The plaintiff and the president of the •defendant company signed a contract, by the terms of which the plaintiff was to perform certain services, for which he was to receive some stock and money. That plaintiff performed his part of the agreement the testimony tended to show, and, were it a contract between individuals, there can be no doubt that a verdict upon such evidence would not be disturbed. The defense is that the president of the defendant corporation had no power to make such a contract, such right being reserved to the board of directors. The evidence tends to show that the defendant reaped advantage from plaintiff’s work, but, though admittedly benefited thereby, it claims to have accepted such benefit without knowledge of plaintiff’s employment by its president. Evidence was also offered to show that, in addition to the president, other officers knew of the employment. Apart, therefore, from the original authority, the question was submitted to the jury, as to whether there had or had not been a ratification by the defendant, the court saying:
“I have also charged you, gentlemen, that a corporation may ratify a contract which was invalid in its inception, and it may do that in two ways: First, if, knowing all the facts, it deliberately, by a vote of the directors, ratifies the transaction; and, secondly, by receiving the fruits which have grown out of the carrying out of the invalid contract”
I think this was a correct statement of law, and, the jury having found in plaintiff’s favor upon the question of ratification, the verdict seems to me right, and should not be disturbed. Aside, however, from this, I think there was a question as to whether or not the company was not bound, notwithstanding the provisions of the by-law, by a contract that was made by its chief executive officer in connection with a matter which presumably was within the scope of' his authority, concededly made for the benefit and advantage of the corporation, which the latter reaped, and which it holds; and this I do not think it should be permitted to do without making just compensation to the plaintiff. Having concluded that the judgment is right, I dissent from the conclusion reached by the majority in reversing it and ordering a new trial.